Citation Nr: 0328694	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-11 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for a left 
knee disorder will be addressed in the Remand portion of the 
decision.


FINDING OF FACT

There is neither evidence of a chronic stomach problem nor a 
finding of hiatal hernia in service, nor medical evidence 
linking current disability to complaints of stomach pain in 
service; the first diagnosis of a hiatal hernia is dated over 
10 years after service and no medical evidence suggests an 
etiological relationship between the current hiatal hernia 
and service.  


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303  (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in a letter furnished to the appellant and her 
representative in July 2001.  In that letter, the veteran was 
informed that her claim, which had been denied as not well-
grounded in an August 2000 rating decision, was being 
reconsidered by the RO in light of the VCAA.  She was also 
provided a Statement of the Case (SOC) in June 2002.  
Moreover, it appears from the contentions and arguments 
presented by the appellant that she is fully aware of the 
relevant law and evidence germane to her claim, and is aware, 
as well, of the responsibilities that both she and VA share 
with respect to the development of the claims.  The VCAA-
notice letter informed her what evidence and information VA 
at that time had and what VA would be obtaining, and 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter and the 
SOC further informed the veteran of the provisions of the 
VCAA and VA's duties.  The veteran was told she could be 
scheduled for an examination if necessary.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied as to the issue currently 
being decided by the Board.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to VA's duty to assist, private outstanding 
records have been identified, requested and obtained.  In 
February 2002 and April 2002, the RO wrote to the veteran in 
connection with obtaining records from sources she had 
identified.  The records were requested and records were 
obtained from University Hospital, Doctor's Hospital, and The 
Center for Primary Care.  The veteran has repeatedly 
explained that she was seen by a Dr. Mona shortly after 
service for gastrointestinal problems.  However, she reported 
that Dr. Mona was killed and that the records were 
unavailable.  A note from the director of health information 
management of Doctors Hospital dated in November 2001 
reflects that the veteran was listed as a referral patient of 
Dr. Mona's in that hospital in November 1986.  No records on 
referral patients are maintained, according to the letter.  
The letter indicated that Dr. Mona died in the late 1980's 
and that his records were believed to have been destroyed.  
The veteran has indicated that she has been unable to obtain 
any records of Dr. Mona despite her independent attempts to 
do so.  The Board notes that the RO made all reasonable 
efforts to locate these records.  The veteran has indicated 
that she has no additional evidence to submit.  

The Board finds that the claim not being addressed in the 
Remand is substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  In this case, the RO did not 
provide the appellant with a VA compensation examination in 
connection with the development and adjudication of the claim 
for hiatal hernia.  Under the regulation that implements the 
VCAA, an examination is necessary if the evidence of record 
does not contain sufficient medical evidence to decide the 
claim but indicates that the claimed disability or 
symptomatology may be associated with another service 
connected disability.  See 38 C.F.R. § 3.159 (c) (4) (2003).  
However, the regulation indicates that the VA will refrain 
from or discontinue providing assistance if a substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the appellant would substantiate the claim.  Circumstances 
in which this would be applicable include but are not limited 
to when the veteran has a lack of qualifying service or when 
the claim clearly lacks merit or is inherently incredible.  
See 38 C.F.R. § 3.159 (d) (2003).  The Board notes that the 
claim presented for hiatal hernia includes no medical or 
objective evidence that any current hiatal hernia is in any 
way related to service.  In view of the extensive evidence 
regarding current hiatal hernia, and the lack of objective 
indicators of such disease in service, the VA found that 
there was no reasonable possibility that any examination VA 
would provide her would offer any prospect of being able to 
substantiate the claim, and an examination was not provided.  

Finally, the Board notes that the VCAA notification letter 
and SOC sent to the appellant substantively complied with the 
recent holding of Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), wherein the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  More than one year has passed since 
the VCAA letter was sent, so the appellant's case was not 
decided before the one-year period expired, and she had more 
than ample time to submit additional evidence.  The VCAA 
letter provided pertinent law and addressed all evidence 
presented in the claim.  Moreover, the veteran failed to 
report for a travel Board hearing scheduled at the RO in June 
2003 without providing good cause.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
her claim can proceed.

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant with regard to the hiatal hernia claim.  Further 
delay of the appellate review of this case by the Board would 
serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

1.  Pertinent Law and Regulations:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999);  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service medical records reflect that the veteran was seen for 
constant belching in July 1980 of three weeks duration.  
Neurological testing and brain scan were normal.  No dietary 
or stool difficulties were noted.  No medication was 
provided.  Additional duty medical records following her 
active duty period in 1980 show that she had abdominal pain 
and stomach cramps in July and August 1982, during pregnancy.  
It was noted that she was being followed by her home 
gynecologist.  During a clinical evaluation for her 
quadrennial examination in July 1983, her abdomen was noted 
to be normal and the veteran responded in the negative to an 
inquiry as to whether she had or ever had a hernia.  
Examination of the pelvic region was normal.  Frequent 
indigestion and stomach trouble were noted by history.  In 
August 1985, she was seen while at Camp Shelby for a 2 day 
bout of diarrhea.  She was treated with Kaopectate.  

Thereafter, medical records from University Hospital dated in 
November 1996 show a 10 year history of hiatal hernia with no 
objective findings.  A small hiatal hernia was discovered on 
diagnostic testing dated in January 1997.  Findings 
consistent with this disorder date through July 2001.  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence pertinent 
to this aspect of the claim includes the service medical 
records, which, while they include complaints of stomach pain 
and belching, are silent as to any complaints or findings of 
hiatal hernia.  Current medical records do show hiatal 
hernia.  

Therefore, there is medical evidence showing a current 
clinical diagnosis of the claimed disability.  As to whether 
military records demonstrate any findings or complaints 
consistent with the current condition in service, the Board 
finds that they do not.  Service medical records show the 
appellant was not treated for hiatal hernia in service.  No 
diagnosis was made of that condition.  No medical provider 
has related the current disability to service.  Moreover, the 
objective evidence shows that condition was first diagnosed 
and documented to have been manifested at a point many years 
after service; thus no chronic condition was shown in service 
or to have otherwise have had inservice origins.  

While there is competent evidence of record suggesting that 
the veteran currently has a hiatal hernia, there is no 
competent medical evidence indicating that any such disorder 
can be linked to service activities, and the veteran has 
therefore failed to satisfy the initial element of a service-
connection claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Furthermore, the record shows that there 
was no hiatal hernia present in service or for many years 
following service.  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for a hiatal hernia.


ORDER

Service connection for a hiatal hernia is denied.  





REMAND

As noted previously in this decision, the VCAA introduced 
several fundamental changes into the VA adjudication process 
in November 2000.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  These changes were codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminated 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  The veteran had 
a left knee injury, and complaints and findings related to 
what was assessed as a left knee strain were noted in 
service.  However, an examination in September 1980 showed no 
objective findings.  A July 1983 quadrennial examination 
showed lower extremities were normal but that there was a 
history reported of torn ligament of the left knee.  There is 
a current diagnosis of a left knee disorder on private 
treatment records.  Thus, a VA examination would be helpful 
to determine whether it is at least as likely as not that the 
left knee current disorder is related to the complaints 
and/or injury in service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
an orthopedic examination.  Ask the examiner 
to state in the report if the claims folder 
was reviewed.  All findings relevant to the 
claim of service connection for a left knee 
disorder should be recorded.  The examiner 
should offer an opinion as to the following 
question: is it at least as likely as not 
that the veteran's current left knee disorder 
is due to or otherwise related to the left 
knee injury specifically noted during the 
veteran's period of service in 1980.  

2.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003), as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent as to the issues 
being remanded.

3.  Readjudicate the veteran's claim for 
service connection for a left knee disorder 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision remains adverse to the veteran, she 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



